Opinion issued November 8, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00555-CV
                            ———————————
                          KERRY FIELDS, Appellant
                                         V.
         GEICO ADVANTAGE INSURANCE COMPANY, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1064743


                          MEMORANDUM OPINION

      Appellant, Kerry Fields, attempts to appeal an order denying his motion for

summary judgment. Generally, the denial of a motion for summary judgment is not

appealable because the order is not a final judgment. See Cincinnati Life Ins. Co. v.

Cates, 927 S.W.2d 623, 625 (Tex. 1996). We have jurisdiction to hear an
interlocutory appeal only if authorized by statute. See TEX. CIV. PRAC. & REM. CODE

§ 51.014; Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998). Absent certain

exceptions that do not apply here, an appellate court does not have jurisdiction to

hear denied motions for summary judgment on appeal. Ackermann v. Vordenbaum,

403 S.W.2d 362, 365 (Tex. 1966); William Marsh Rice Univ. v. Coleman, 291
S.W.3d 43, 45 (Tex. App—Houston [14th Dist.] 2009, pet. dism’d). On October 6,

2016, the Clerk of this Court notified appellant that this appeal was subject to

dismissal for want of jurisdiction unless he demonstrated that this Court has

jurisdiction over this appeal. Appellant failed to respond.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                          2